           Case 1:19-cv-10434-LGS Document 86 Filed 10/29/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
MARY CORRADINO,                                               :
                                             Plaintiff,       :    19 Civ. 10434 (LGS)
                                                              :
                           -against-                          :           ORDER
                                                              :
LIQUIDNET HOLDINGS, INC., et al.,                             :
                                             Defendants. :
------------------------------------------------------------- :
                                                              X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, a case management conference was held on October 29, 2020, to discuss any

dispositive motions, including Defendants’ proposed renewed motion to dismiss (see Dkt. Nos.

70, 72 and 73).

        WHEREAS, during the case management conference, Defendants mentioned a discovery

dispute regarding Defendants’ request to claw back certain documents (the “Discovery Dispute”).

For the reasons stated at the conference, it is hereby

        ORDERED that, the parties shall schedule a settlement conference with Judge Freeman.

It is further

        ORDERED that, no later than seven days after the settlement conference, the parties

shall file a joint letter apprising the Court of the status of settlement discussions. It is further

        ORDERED that, by November 4, 2020, the parties shall meet and confer to attempt to

resolve the Discovery Dispute. To the extent there are any outstanding issues, Defendants shall

file a pre-motion letter pursuant to the Court’s Individual Rules, by November 9, 2020, and

Plaintiff shall file a responsive letter by November 12, 2020.



Dated: October 29, 2020
       New York, New York
